internal_revenue_service number release date index number -------------------- ------------------- ---------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number -------------------- refer reply to cc psi b04 plr-133815-08 date date legend date donor children’s trust niece and nephew trust donor’s spouse state trustee date state statute state statute religion date date family endowment trust trustee trustee year -------------------------- -------------------- ---------------------------------------------------------- ------------------------------------------------------------------------------ ------------ ------------------- -------------- --------------------------- ------------------------ -------------------------------- -------------------------------- -------------------------------------- ------------------------ ------------------- --------------------------------------------------------------- -------------------------- ------------------------------ ------ dear -------------------------- this responds to your letter dated date submitted on your behalf by your authorized representative concerning the estate and generation-skipping_transfer gst tax consequences of the proposed modification of certain trusts facts plr-133815-08 the facts and representations submitted are as follows on date a date after date donor established the children’s trust for the primary benefit of his children on the same date donor established the niece and nephew trust for the primary benefit of the children of each brother of donor’s spouse each trust is an irrevocable_trust the terms of which are presently governed by the laws of state trustee is the trustee of the children’s trust and is not related or subordinate to donor the children’s trust provides for discretionary distributions of principal or income to any child of donor until the oldest then-living child attains age at that time the remaining assets of the children’s trust will be divided into equal separate shares one for each then living child of donor and one for each deceased child of donor with then living issue a separate share created for the issue of a deceased child of donor shall be further divided into separate shares for each issue by right of representation thereafter the trustees may make discretionary distributions of principal and income to the child or issue of a deceased child of donor for whom the separate share was created with a mandatory distribution of percent of the principal of the trust when the child or issue of a deceased child attains age and a mandatory distribution of the remaining assets of the trust when the child or issue of a deceased child attains age the trust further provides for the division and eventual distribution of assets to more remote issue in the event a child or issue of a deceased child of donor for whom a separate trust has been created dies prior to final distribution of the assets of such separate trust if upon the death of a child or issue of a deceased child of donor the distribution of assets from the separate trust created for a beneficiary would result in the imposition of a generation-skipping_transfer gst tax that beneficiary has a testamentary power to appoint the assets of the trust of his or her separate share to any person including such beneficiary’s estate the children’s trust will terminate upon the final distribution of the assets pursuant to the terms of the trust unless donor’s line of issue fails or earlier termination is required by operation of local law trustee also serves as the trustee of the niece and nephew trust the niece and nephew trust provides for discretionary distributions of principal or income to the children of each brother of donor’s spouse subject_to a maximum amount of distributions to each individual beneficiary when the oldest then-living beneficiary attains age the balance of the trust’s assets will be divided into equal separate shares one for each then living beneficiary of the trust on a per capita and not on a per stirpes basis and distributed outright and free of trust to such beneficiary however all previous distributions made to a beneficiary shall be charged without interest against the share to be distributed to such beneficiary the trustees may withhold distributions to a beneficiary if the beneficiary does not demonstrate characteristics of industry thrift and intelligence as satisfy the trustees that the distribution of assets will be wisely used plr-133815-08 or prudently invested by such beneficiary such determinations by the trustees in their sole discretion shall be conclusive and not subject_to review the administrative provisions regarding trustees and the trust_protector are substantially_similar in the children’s trust and the niece and nephew trust as are the provisions outlining the trustees’ powers the children’s trust and the niece and nephew trust each appointed an initial trustee and a_trust protector protector the children’s trust and the niece and nephew trust each provide that the purpose of appointing a protector was to protect the respective trust and its beneficiaries accordingly the protector of each trust is authorized to receive and review any and all records and documents concerning the respective trust the protector of each trust is prohibited from having any financial interest in any property of the respective trust or in the transaction of any business with such trust other than the payment of fair and reasonable_compensation for the services of the protector the protector of each trust may provide the consent necessary as to the transaction of any business by a trustee of the respective trust if the consent of an independent party who is not related or subordinate to a trustee then serving is necessary or advisable the protector of each trust is authorized to add to the number of trustees of the respective trust the children’s trust and the niece and nephew trust each provide that in the event of the resignation removal by the protector death or incapacity of the initial trustee or any successor trustee the protector of the respective trust shall immediately appoint any bank or trust company or a person other than the donor a descendant of the donor a person legally obligated to support any descendant of the donor or a person who also would be disqualified from acting as the protector as successor trustee of that trust the children’s trust and the niece and nephew trust each appoint an original protector and provide a mechanism for appointing successor protectors the children’s trust and the niece and nephew trust further provide that in no event may the person named as protector be the donor or a person who has a beneficial_interest in the trust or who is obligated for or chargeable with the support of any person who has a beneficial_interest in the trust on date in the local court having jurisdiction over the trusts donor filed a petition as authorized by state statute seeking to amend and supplement certain administrative provisions of the children’s trust and the niece and nephew trust state statute generally provides that a donor may amend the trust agreement by written consent of the settlor and all beneficiaries of a_trust or any part thereof state statute further provides that if there are any legally incapacitated unascertained or unborn beneficiaries consent may be given on their behalf by a court after a hearing in which the interests of such beneficiaries are represented by a guardian ad litem in his petition donor requested the following modifications to the administrative provisions of the trusts plr-133815-08 to replace a current provision in the trusts limiting a trustee or protector’s liability to those acts or omissions due to willful misconduct with a provision limiting liability only to those acts or failures to act when the trustee or protector acted in good_faith to replace a current provision in the trusts providing that trustees shall be entitled to payment of their reasonable expenses and to reasonable_compensation for their services and waiving any bond required of a trustee with a provision providing that the trustee and trust_protector shall be entitled to payment of their reasonable expenses and to reasonable_compensation for their services the amended provision also provides that in determining reasonable_compensation compensation guidelines contained in exhibit a shall be applied the compensation guidelines set a maximum annual trustee’s fee of basis points times the fair_market_value of the trust assets and set the annual protector’s fee pincite basis points times the fair_market_value of the trust assets to add a provision requiring any trustee serving under the trust instrument to deliver to the protector a written authorization directing the release to the protector of individually identifiable health information and other medical information relevant to a determination of such trustee’s ability to act as trustee hipaa authorization a hipaa authorization executed and delivered to the protector may be used by the protector solely for the purpose of determining a person’s ability to act as trustee under this instrument similarly this provision requires the protector to execute a hipaa authorization for determining the protector’s ability to act as protector under the trust instrument the protector may select the person to whom such hipaa authorization is granted to add a provision encouraging the trustees to establish guidelines for morally responsible investment of the assets of the trust notwithstanding the provisions of the state’s prudent investor act or any other rule_of law this provision further provides that no trustee nor any investment_advisor or manager serving the trust shall incur any liability whatsoever on account of establishing or observing such guidelines for morally responsible investment of trust assets to add a provision requiring a majority of any individual trustees serving under the trust instrument to be members of religion this provision further provides that an individual shall be deemed to be a member of religion if he or she identifies himself or herself as being a member of religion to replace a current provision in the trusts defining the trustees’ rights to invest the trust assets with a similar provision that defines the trustees’ investment authority to accord with the provisions of the prudent investor act of state statutes or any successor law as may be applicable to the administration of the trust to add a provision authorizing the trustees to delegate investment and management functions in accordance with the provisions of the prudent investor act of state statutes plr-133815-08 to add a provision clarifying that no trustee or protector or any affiliate of a trustee or protector shall be retained by the trustee to provide or be separately compensated for investment management or advisory services nor shall the trustee direct investment of trust assets to any private enterprise in which a trustee or protector or any affiliate of a trustee or protector has a financial interest such provision includes a de_minimis exception for incidental investments in public entities a guardian ad litem was appointed to represent the respective minor and unborn beneficiaries of the children’s trust and the niece and nephew trust trustee as the trustee of the children’s trust and the niece and nephew trust filed an objection to donor’s petition to amend the trusts after a hearing in an order entered on date the court approved the amendments to the children’s trust and the niece and nephew trust the order is effective upon the furnishing to the trustees of a favorable private_letter_ruling from the internal_revenue_service ruling that the adoption of the amendments will not cause any of the property of the trusts to be included in the gross_estate of the donor the donor’s spouse or any beneficiary of the trusts for federal estate_tax purposes on date a date after date donor and donor’s spouse created the family endowment trust for the primary benefit of the children and issue of donor and donor’s spouse the trust is an irrevocable_trust the terms of which are presently governed by the laws of state the family endowment trust provides for distributions of income and principal to the children and other issue of donor in the discretion of the trustees the trust instrument sets forth detailed distribution and loan guidelines and provisions the trustees have broad discretion to make decisions and establish policies not inconsistent with the guidelines in order to carry out the donor’s purposes of promoting education hard work achievement integrity high moral character family unity faith in god and religious philanthropy by the beneficiaries of the trust the trust instrument sets a lifetime limit on the total amount that may be distributed by the trustees from the trust to a single beneficiary the family endowment trust will terminate only at such time as applicable law requires and the remaining assets of the trust shall be distributed to the donor’s then living issue by right of representation or if none to certain charitable organizations however certain circumstances may cause the trust to terminate at an earlier date the family endowment trust provides for the appointment of three trustees one from each category of trustees the trustee from the first category must be a financial professional who is a registered investment_advisor or certified financial planner and who has expertise with respect to the investment of trust assets the trustee from the second category must be an attorney and or a certified_public_accountant who has experience with respect to trust law and administration the trustee from the third plr-133815-08 category must be a priest of religion or alternatively a member of the clergy of religion who has experience in youth or family counseling the initial trustees of the first and second category are appointed in the trust instrument while the initial trustee of the third category is to be selected by the other trustees within one year of creation of the trust trustee trustee and trustee are currently serving as the trustees of the family endowment trust and none of the trustees are related or subordinate to donor or donor’s spouse a trustee of the family endowment trust may be removed for cause by the written direction of the other two trustees or upon the petition of any beneficiary to a court having jurisdiction the family endowment trust provides a list of factors that establish cause for removal of a trustee including incapacity negligent or willful mismanagement of the trust assets or willful neglect of the trust provisions a felony charge or a charge involving a serious misdemeanor an act of stealing dishonesty embezzlement or moral turpitude the use of narcotics or excessive use of alcohol and poor health to the point where the trustee is physically mentally or emotionally unable to devote sufficient time to the administration of the trust the trust further provides that the trustee in each category shall designate in writing a successor trustee for his or her category persons disqualified from serving as a trustee include donor donor’s spouse any beneficiary of the trust or any person legally obligated to support a beneficiary under the trust on form sec_709 united_states gift and generation-skipping_transfer_tax return for year donor and donor’s spouse each consented to have the gifts made by the other considered as having been made one-half by each spouse under sec_2513 of the code donor and donor’s spouse allocated their respective gst_exemption in the amount_of_the_gift tax value of the transfers as reported on form sec_709 it is represented that the family endowment trust has an inclusion_ratio of zero for gst tax purposes on date in the local court having jurisdiction over the trust donor and donor’s spouse filed a petition as authorized by state statute seeking to amend and supplement certain administrative provisions of the family endowment trust in their petition donor and donor’s spouse requested the following modifications to the administrative provisions of the trust to replace a current provision in the trust limiting a trustee’s liability to those acts or omissions due to willful misconduct with a provision limiting liability only to those acts or failures to act when the trustee acted in good_faith to replace the current trustee compensation guidelines that are applied in determining reasonable_compensation of the trustees with new trustee compensation guidelines the new compensation guidelines set a maximum annual trustees’ fee of basis points times the fair_market_value of the trust assets and require the trustees to annually determine by majority rule the allocation of trustees’ fees among themselves plr-133815-08 to add a provision requiring each trustee and each successor trustee serving under the trust instrument to deliver to each co-trustee or successor trustee a written authorization directing the release to each co-trustee or successor trustee of individually identifiable health information and other medical information relevant to a determination of such trustee’s ability to act as a trustee hipaa authorization a hipaa authorization executed and delivered as provided may be used by the co-trustee or successor trustee solely for the purpose of determining a person’s ability to act as trustee under this instrument to add a provision that encourages the trustees to establish guidelines for morally responsible investment of the assets of the trust notwithstanding the provisions of the state’s prudent investor act or any other rule_of law this provision further provides that no trustee nor any investment_advisor or manager serving the trust shall incur any liability whatsoever on account of establishing or observing such guidelines for morally responsible investment of trust assets to add a provision requiring at least one of the trustees from the first or second category of trustees to be a member of religion this provision further provides that an individual shall be deemed to be a member of religion if he or she identifies himself or herself as being a member of religion to replace a current provision in the trust defining the trustees’ rights to invest the trust assets with a similar provision that defines the trustees’ investment authority to accord with the provisions of the prudent investor act of state statutes or any successor law as may be applicable to the administration of the trust to add a provision authorizing the trustees to delegate investment and management functions in accordance with the provisions of the prudent investor act of state statutes to add a provision clarifying that no trustee or any affiliate of a trustee shall be retained by the trustee to provide or be separately compensated for investment management or advisory services nor shall the trustee direct investment of trust assets to any private enterprise in which a trustee or any affiliate of a trustee has a financial interest such provision includes a de_minimis exception for incidental investments in public entities to amend a current provision in the trust authorizing the release or renunciation of any power or interest granted under the trust instrument whether in a beneficial or administrative capacity by adding a sentence that provides that if a person acting in a fiduciary capacity releases or renounces any power granted under the trust instrument the release or renunciation shall be binding not only on such person but also on all plr-133815-08 successors to such person acting in the same fiduciary capacity unless otherwise expressly stated in the release or renunciation a guardian ad litem was appointed to represent the minor and unborn beneficiaries of the family endowment trust trustee objected to the petition to amend the trust after a hearing in an order entered on date the court approved the amendment of the family endowment trust the order is effective upon the furnishing to the trustees of a favorable private_letter_ruling from the internal_revenue_service ruling that the adoption of the amendments will not cause any of the property of the trusts to be included in the gross_estate of the donor the donor’s spouse or any beneficiary for federal estate_tax purposes and will not cause the trust to lose its zero inclusion_ratio for federal generation-skipping_transfer_tax purposes donor and donor’s spouse request the following rulings the amendments to the children’s trust the niece and nephew trust and the family endowment trust will not cause any of the property of the trusts to be included in the gross_estate of donor donor’s spouse or any beneficiary of the trust for federal estate_tax purposes except to the extent of property that is distributed to such person and remains in his or her estate at the date of his or her death the amendment of the family endowment trust will not cause the trust to have an inclusion_ratio as defined in sec_2642 of the internal_revenue_code greater than zero law and analysis ruling sec_2001 of the code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate includes the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2035 provides that if the decedent transferred an interest in property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent's death and the value of the property or interest therein would have been included in the gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if the interest or power had been retained by the decedent on the date of death then the value of the gross_estate includes the value of any property or interest therein that would have been so included sec_2036 provides that the value of the gross_estate shall include the value of all plr-133815-08 property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period that does not in fact end before his death possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income from the property sec_2037 provides that the value of the gross_estate includes the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the gross_estate includes the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona fine sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power either by the decedent alone or in conjunction with any person to alter amend or revoke or where the decedent relinquished any such power during the 3-year period ending on the date of the decedent's death sec_20_2038-1 of the estate_tax regulations provides that sec_2038 does not apply if the decedent’s power could be exercised only with the consent of all parties having an interest vested or contingent in the transferred property and if the power adds nothing to the rights of parties under local law in order for sec_2035 through to apply the decedent must have made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth under which the decedent retained an interest in or power over the income or corpus of the transferred property in the instant case the modifications to the trusts are administrative in nature and do not change any beneficial interests in the trusts therefore the proposed modifications will not cause donor’s spouse nor any beneficiary of a_trust to be treated as making or as having made a transfer of trust property or an interest in any of the trust accordingly the proposed modifications will not cause any portion of the trust property to be includible in the gross_estate of the donor’s spouse or any trust_beneficiary under sec_2035 through as for donor on the creation of the trusts donor made a transfer of property to each trust but retained no interest in or power over the income plr-133815-08 or corpus of the transferred property although donor has exercised a power to amend the trusts this power derived not from the trust instruments but from a state statute that required the consent of all the respective trust beneficiaries and in this case a guardian ad litem to represent the minor and unborn trust beneficiaries the requirements of state statute and state statute and applicable state law were satisfied and the modifications of the respective trusts were approved by the local court the modifications will not cause any portion of the trust property to be includible in the gross_estate of donor ruling sec_2601 imposes a tax on every gst under a of the tax_reform_act_of_1986 act the gst tax is generally applicable to gsts made after date however under b a of the act and sec_26_2601-1 of the generation- skipping transfer_tax regulations the tax does not apply to any gst from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_2602 the amount of tax imposed under sec_2601 is determined by multiplying the taxable_amount the amount_involved in the gst transfer by the applicable_rate under sec_2641 the term applicable_rate means the product of the maximum_federal_estate_tax_rate in the year that the gst occurs and the inclusion_ratio under sec_2642 the inclusion_ratio with respect to any property transferred in a gst i sec_1 minus the applicable_fraction under sec_2642 in general the numerator of the applicable_fraction is the amount of gst_exemption allocated to the property transferred and the denominator is the value of the property transferred under sec_2631 every individual is allowed a gst_exemption amount which may be allocated by the individual or the individual's executor to any property with respect to which the individual is the transferor sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains exempt status for gst tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation plr-133815-08 as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst or the creation of a new gst sec_26_2601-1 example considers the following situation in grantor established an irrevocable_trust for the benefit of grantor’s issue naming a bank and five other individuals as trustees in the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative costs the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter in the instant case the family endowment trust became irrevocable after date it is represented that sufficient gst_exemption was allocated to the family endowment trust so that the trust has an inclusion_ratio of zero under sec_2642 no guidance has been issued concerning changes that may affect the status of trusts that are exempt from gst tax because sufficient gst_exemption was allocated to the trust to result in an inclusion_ratio of zero at a minimum a change that would not affect the gst status of a grandfathered trust should similarly not affect the exempt status of such a_trust the modifications to the family endowment trust were effected in accordance with state law and are viewed as pertaining to the administration of the trust comparable to the modification in example of sec_26_2601-1 we conclude that the modifications i will not result in a shift of any beneficial_interest in the family endowment trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons holding the beneficial interests prior to the division and ii will not extend the time for vesting of any beneficial_interest beyond the period provided for under the family endowment trust accordingly based upon the facts submitted and the representations made we rule that the modification of the family endowment trust will not alter the inclusion_ratio of the trust for gst tax purposes so that after the modifications are effected the trust will maintain an inclusion_ratio of zero under sec_2642 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-133815-08 by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely george l masnik chief branch passthroughs special industries cc
